﻿I join all those who
have gone before me in congratulating you, Sir, on behalf
of Mauritius, on your accession to the office of President of
the General Assembly at its fifty-first session. I also thank
Mr. Freitas do Amaral of Portugal for his skilful
stewardship of the fiftieth session.
Hearing and reading the speeches of world leaders to
this Assembly, I am struck by the extraordinary degree of
unanimity between them — how much we seem to agree in
principle but how little on the right course of action; on the
necessity of diplomacy and discussion as the primary path
to peace; on the necessity of according to every man,
woman and child the fundamental rights and freedoms
which this Organization has, over the years, done so much
to establish; on the necessity of providing equal
opportunities for men, women and children in all our
societies; on the necessity of protecting the environment;
and on the need to ensure that mankind moves forward
together on the path of development.
In all these noble and commendable aims we are
united. However, we often seem to suffer from a paralysis
when it comes to actual implementation of these good
intentions.
This Organization was the response of the human race
to the catastrophic experiences of two world wars and to
scientific discoveries and inventions which confronted us
with unprecedented choices. It was an expression of faith
in the power of human beings to be rational in the face of
these choices and to choose the paths of peace and progress
instead of war and destruction.
But sometimes its voice has seemed very faint and
far off in the midst of the terrible troubles that have
afflicted us since then. Some have begun to mutter of the
ineffectiveness of the institution and to complain of the
cost. I am convinced that those criticisms do not begin to
express the whole truth about the work that is done by
this Organization. We are embarked upon a great and
necessary experiment, and that is why the work of the
Secretary-General is so important. Here I should like to
pay tribute to Mr. Boutros Boutros-Ghali, whose
contribution has been so valuable in recent years. It is
particularly appropriate that this great office should be
filled, as we move into the next millennium, by a
representative of Africa, for Africa remains the great
intransigent challenge which the world has scarcely yet
begun to face. Only through the renewed and concerted
determination of this Organization and the vision of
cooperation and mutual responsibility which it represents
is there any hope of successfully meeting the
extraordinary difficulties which the next century will
bring.
Decade after decade, many of the nations of Africa
have seen their efforts at development frustrated by
natural and man-made disasters, poor governance and a
hostile international environment. Foreign aid has not had
the desired impact on the progress of these countries, and
the poorer nations have accumulated huge and
unmanageable debt which they labour, with inadequate
tools, to support.
As the Assembly knows, of the 36 poorest countries
in the world, as classified by the United Nations
Development Programme in the human development
index, 29 are in Africa. The majority of them have per
capita incomes lower than they were 20 years ago. The
countries of sub-Saharan Africa last year attracted only 3
per cent of the foreign direct investment into the
developing world, compared to 20 per cent for Latin
America and the Caribbean and 59 per cent for East Asia
and the Pacific region. Life expectancy is placed at 50.9
years, the lowest among developing countries.
At the same time, a new and more demanding
international economic order is emerging, one in which
Africa is beginning to feel overwhelmed and isolated
from the mainstream of world economic development. If
some of its nations have not yet caught up with the
industrial revolution, what hope have they, unaided, of
reaching the heights of the technological and information
revolutions which are sweeping the developed countries
of the world towards new horizons.



If we are to bring Africa into the general march of the
economies of the world towards progress and prosperity, we
must begin, at the highest level, to coordinate and to chart
a course for Africa to join in. Piecemeal aid and occasional
intervention on the occasion of awesome disasters will not
be enough.
Therefore, we welcome the Group of Seven’s
commitment in Lyon to a partnership for development and
to the elimination of trade barriers to exports from
developing countries. These barriers must come down. But
we question whether this and private investment alone will
be sufficient. Swift and dramatic debt relief for countries in
need of it is essential. We welcome the lead provided by
the World Bank and the International Monetary Fund (IMF)
in this regard, but it must be followed by decisive and
urgent action. Measures should also be designed to promote
the growth of real democracy and good governance, for
economic prosperity must go hand in hand with democracy
and the rule of law. It may seem temporarily otherwise. It
may seem that the creation of wealth can, for a while, be
separated from the yearning of the people and of
individuals to be free, but sooner or later the force of the
aspirations which prosperity brings will burst forth, as the
waters burst from the dam.
Surely we must look with dismay at many areas of our
world in which human rights are discounted or denied. A
case in point is Myanmar, where a democratic vote, held in
1990, has been defeated and denied by force, and where the
house of the elected leader of the people is kept under
constant surveillance and surrounded by soldiers.
My Government will continue to support the cause of
democracy and human rights in Africa and wherever in the
world such support is required. Mauritius will later this
month host the twentieth session of the African
Commission of Human and People’s Rights, which
commemorates the tenth anniversary of its African Charter.
This session of the Commission will undertake, with the
participation of non-governmental organizations and other
interested elements of civil society, an assessment and
reevaluation of the implementation of the Charter and
prepare a five-year plan of action which we are confident
will greatly help strengthen and improve the situation of
human rights in our continent.
My country, whose only resources are the stability of
its democracy and the enterprising spirit of its people,
comprises many races, cultures and religions. We look to
Europe, Africa, the Far East and the Indian subcontinent for
our cultural inheritance. Our people cross many divides.
Therefore, we are able to witness and sense the impact of
the rapid development of the modern world upon these
different cultures and peoples more quickly, because we
are a part of them. And I can tell the Assembly that what
we see gives us cause for concern.
As the old world order passes and a new one
replaces it, we are going through a period of transition
fraught with pitfalls and dangers. We cannot but be
dismayed at the number of countries that are falling prey
to the ancient and deadly sirens of ethnicity and narrow
nationalism that appeal to man’s baser instincts of
intolerance and xenophobic fear. Our continent of Africa
seems particularly affected. Somalia and Liberia seem to
descend endlessly into chaos, while Burundi threatens to
blow up again.
We are concerned by recent indications that parties
to the Middle East peace process may be giving in to the
temptation of pandering to extremist fringes. We owe
peace to this Holy Land and to the generations to come.
We owe it to the memory of two statesmen who laid
down their lives to this cause. The resolute pursuit of
peace is the only way to defeat the assassins, those who
felled President Sadat and Prime Minister Yitzhak Rabin.
In the Commonwealth family of nations to which we
belong, the uniqueness of which is its very diversity, a
number of Member States are blighted by this affliction.
Mauritius fervently hopes that the sister island of Fiji
will soon be able to resume its rightful place in the
comity of nations by correcting the inequities written into
that nation’s constitution in a moment of tension, when
racist passions were unbridled. We would be pleased to
share with the people of Fiji our own constitutional
experience of a pluricultural society.
In my own country, only 10 months ago in a free
and democratic election, the people voted overwhelmingly
for change. The Government has pledged to render our
democratic process even more transparent and
unequivocal. The numerous strategies and policy
objectives enunciated by the new Government at the
beginning of the current legislature, earlier this year, aim
precisely at confronting squarely the problems that we
face on all the issues that I have broached. Our overriding
objective will be to ultimately make the economy work
for the people and not the people work for the economy.
While a Government’s overall objective is to
improve the well-being of the people, sound economic
12


policies alone will not make our countries prosper. In order
to create the right environment for the economy to flourish
there must be good governance. This is also a moral
imperative. The history of mankind inevitably moves in the
direction of greater freedom, more transparency, wider
accountability in all sectors of public life and greater access
to information held by public agencies relating to citizens.
My Government is committed to a continuing process
of democratization which will reinforce our institutions by
creating wider confidence in them. We are convinced that
this will create a climate more conducive to investment and
will enhance the creative and entrepreneurial spirit of our
people.
While the pursuit of happiness has perforce to be
individual and private, it cannot be to the detriment of the
collective good. The protection of the environment is one
endeavour that has to be undertaken collectively at the
national as well as the global level. Only if mankind as a
whole takes care to ensure the integrity of our planet can
we envisage a future for generations yet to be born. It is up
to us to ensure the viability and ecological health of the
planet we shall bequeath to those who come after us. My
Government will pursue on its own national territory a
vigorous policy of conservation and rehabilitation of natural
resources. Our actions at the national level will be matched
by our contributions at the international and regional levels,
in concert with all our partners, to advance on these same
issues.
Through our membership in regional and subregional
organizations, we are undertaking, in close partnership with
neighbouring countries, to advance and promote the same
objectives that I have defined. Only one year after joining
the Southern African Development Community (SADC),
Mauritius has become an active member, putting its skills
and knowledge in sectors where it has acquired valuable
experience at the service of fellow members.
Mauritius informed this Assembly last year that it had
initiated a process for the creation of a regional cooperation
platform in the Indian Ocean region. Indeed, the Indian
Ocean region was the only one in the world which did not
have such a platform to discuss the economic and social
development policies of its countries in a coordinated
manner. I am pleased to inform the Assembly this year that
the Mauritius Indian Ocean Rim Initiative has gathered
considerable momentum. The Initiative, which started with
only seven countries, has doubled its membership to 14
countries. A charter has been drawn up to provide the
relevant framework within which to develop and implement
regional cooperation programmes. In addition, in contrast
with some existing regional blocs, it has adopted an
outward-looking approach, so as to be compatible with
the multilateral system. The association has the
distinguishing feature of having adopted a tripartite
approach comprising government, the private sector and
the academic community, to ensure as wide a consensus
as possible.
Mauritius is convening a ministerial meeting in the
first week of March 1997 to give political blessing to the
Indian Ocean rim association for regional cooperation.
The Indian Ocean region can now serenely look forward
to playing its role, as a serious regional partner in the
international arena, in the effort to uplift the standard of
living of the peoples of the region. I am sure that the
international community will lend its full support to this
nascent regional grouping, in line with the often repeated
appeal for South-South cooperation.
We have witnessed in recent years the growing
significance of regional accords and blocs in determining
and fashioning the orientation of multilateral financial and
trading systems and institutions. We believe that
regionalization is a necessary step towards a more liberal
global environment inasmuch as it allows the less
endowed countries and regions with specificities of their
own to experiment and to test the political, economic and
social reforms of their programmes. A similar approach
has been adopted by the more advanced countries and
regions, as evidenced by the emergence of the North
American Free Trade Agreement and the consolidation of
existing groupings, such as the European Union and the
Association of South-East Asian Nations, to mention just
a couple of them.
In addition, we have witnessed a new interpretation
of the concept of regional blocs as purely geographical
units that make use of their own individual characteristics
to experiment, and to test political, economic and social
reforms programmes within a smaller geographical entity
before challenges are confronted on a worldwide scale.
Regionalization is increasingly being viewed by aid
donors and international financial institutions as a means
to promote overall economic development and to create
an enabling environment that will attract foreign direct
investment in specific regions. This process has also
changed the way in which international businesses and
multinational corporations are restructuring their activities.
Improvements in telecommunications facilities, the
adoption of advanced technology for the transmission of
13


information in real time and the use of more rapid and
reliable modes of transportation have all contributed to
giving regionalization a new dimension in political and
economic issues. Hence, the prospects for ensuring a more
balanced global development process are more real and
attainable.
The decades-old partnership between African,
Caribbean and Pacific (ACP) States and the European
Union through the Lomé Conventions, the fourth of which
will come to an end in the year 2000, has served as an
excellent instrument for trading agreements between the
African, Asian, Pacific and Caribbean countries and the
European Union. This instrument has to a very large extent
helped in consolidating the links between the ACP States
and the European Union. It has permitted the growth of
trade, economic, political, social and cultural development,
for both developed and underdeveloped countries. However,
the successor agreement to Lomé IV will have to take into
account the changing pattern in world trade and the
acquired benefits under the Lomé Conventions, and in this
context we shall wait for the publication of the green book
on the subject commissioned by the European Union.
The Sugar Protocol, which provides for guaranteed
prices and quotas for the ACP sugar-producing countries,
has been instrumental to a large extent in the socio-
economic development of Mauritius.
While I have addressed development issues mainly, we
should not overlook the crucial question of disarmament.
The principled stand of Mauritius in the field of
disarmament has always been to advocate a world free of
nuclear weapons as well as chemical and other weapons of
mass destruction. On the question of nuclear weapons, we
once again reaffirm our total commitment to nuclear
disarmament, and hope that the world community will make
all efforts to secure unanimity around the views expressed
in this Assembly by Member States that have some
difficulties with some treaty provisions. Furthermore, with
regard particularly to the position of Mauritius on the recent
decision on the Comprehensive Nuclear-Test-Ban Treaty,
we stood by the principle that we have always applied to
other issues in the past, namely that of fairness and non-
discrimination against any party. It is therefore imperative
that we give renewed momentum to the disarmament
process in general, and address the flaws of the
Comprehensive Nuclear-Test-Ban Treaty urgently.
In order to meet the challenges of the next century, we
believe that it is urgently necessary to pursue the reform of
the United Nations. It is vital that the Security Council
should be enlarged and made more representative and
balanced among its permanent members, and should
include developing countries such as India. And it is
equally imperative that the Working Groups of the
General Assembly should complete their task of
producing an effective and credible programme for
reform. It seems to us self-evident that, after 50 years,
some revision and redesign is necessary. We think, with
Shakespeare,
“When we mean to build,
We first survey the plot, then draw the model;
And when we see the figure of the house,
Then we must rate the cost of the erection;
Which if we find outweighs ability,
What do we then but draw anew the model
In fewer offices...?” (King Henry IV, Part 2, Act I,
Scene 3)
Some have come to this Assembly in order to
complain that the world and the United Nations are not
doing enough. But we should inquire of ourselves first:
What are we doing to advance or to hinder these causes
upon which, in principle, there is such remarkable
agreement?
After this overview of the world situation, allow me
to speak of a matter of national interest to us. One of the
fundamental principles to which we all subscribe is that
of respect for the sovereignty of Member States.
Interference in the internal affairs of States and disregard
for their national sovereignty has often been a source of
tension and conflict. Now that the cold war is behind us
and we move towards ever greater economic, commercial
and cultural integration, we should be able to find
amicable answers to questions of sovereignty. Mauritius
has sovereignty disputes regarding the Chagos
Archipelago and Tromelin Island with two countries with
which we have historically close and friendly ties. These
differences were referred to as friendly disputes by
Sir Seewoosagar Ramgoolam, architect of our
independence and father our nation. We hope to resolve
these differences through quiet diplomacy and dialogue.
The cold war has died, but the need for peace and
security lives on. The state of affairs in the world today
challenges us but must not daunt us. Against this
background, the principle of meliorism — that the world
may be made better by human effort — should prevail in
our actions. Those who have the means and capabilities
to help should not waver or shy away at the call of the
United Nations.
14


These are some of the ideas that I wanted to share
today. It is my hope that we will all join in a global
partnership for the achievement of a better and stronger
United Nations at the service of the peoples in whose name
we stand here.







